PER CURIAM. Elli Gutfrucht appeals a final judgment of foreclosure in favor of Federal National Mortgage Association (Fannie Mae). We affirm without comment in all respects save one. Fannie Mae has correctly conceded that the amount due stated in the final judgment was mistakenly based on a principal amount of $384,309.89. Fannie Mae’s evidence was sufficient to show that the actual principal amount was $308,790. Accordingly, we reverse the final judgment’s computation of the amount due and remand for the trial court to recalculate that sum based on the correct principal amount and enter a judgment reflecting that amount. See, e.g., Messiha v. First Fla. Credit Union, 139 So.3d 376, 377 (Fla. 1st DCA 2014) (reversing and remanding for the recalculation of the interest awarded in a final judgment of foreclosure where amount awarded was based on a miscalculation). Affirmed in part; reversed in part; remanded with directions. SILBERMAN, SALARIO, and ROTHSTEIN-YOUAKIM, JJ., Concur.